DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending, claims 4, 10, 14, 15 and 20 having been withdrawn.  Applicant's response dated October 12, 2021 is acknowledged.
Claims 1-3, 5-9, 11-13 and 16-19 will be examined on the merits.

Claim Rejections - 35 USC § 112
While Applicant’s amendments filed October 12, 2021 addresses the 112 rejections raised in the previous Office Action, the amendments raise new 112 rejections as discussed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processing fluid" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Said recitation should be amended to “[[the]] a processing fluid.  Appropriate correction is required.
Claim 1 also recites the limitations "the second on-off valve and the third on-off valve" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Proper basis had not been established yet because “a second supply line having a second on-off valve” and “a discharge line having a third on-off valve” are recited later on in the claim at lines 16-18, and it is unclear whether the second on-off valve and the third on-off valve in lines 14-15 are the same valves as the valves recited in lines 16-18.  Appropriate correction is required.
Claim 1 also recites the recitation “a critical pressure” in lines 22-23.  It is unclear what the term critical pressure refers to because the commonly understood meaning of the term is the pressure of a gas or vapor in its critical state.  Is the critical pressure referring to the critical pressure of the cleaned fluid, the processing fluid or something else?  From the Specification, the term “critical pressure” is defined as when the IPA liquid formed on the surface of the dummy wafer is dissolved into the processing space (see Pub. App. Paragraph [0111]); however, the claim does not require the IPA liquid or any other liquid on top of a substrate in the processing chamber (though claims 5, 11, 13 and 16 disclose said substrate with IPA), so said definition cannot be used in the claim as currently written and as such, it is unclear what is meant by the critical pressure.  Appropriate correction is required.
Claims 2, 3, 5-9, 11-13 and 16-19 are rejected for depending on rejected claim 1.

Relevant Prior Art
The relevant prior art is discussed in the previous Office Action and is hereby incorporated in full.
As discussed in the previous Office Action, assuming that the claims have been appropriately interpreted, the cited prior art does not disclose or suggest fairly the presented claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered; however, Applicant’s amendments raise new 112 issues as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714